Citation Nr: 0736613	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-38 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1963.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of the Fargo, North Dakota Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a Travel Board hearing in his October 2004 VA Form 
9 but withdrew the request in January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

A Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2007) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  The RO issued a VCAA 
notification letter in December 2002.  While this letter 
substantially complied with VCAA notice requirements and told 
the veteran the evidence he needed to submit to substantiate 
a service connection claim (including the special 
requirements for proving a claim of service connection for 
PTSD), it did not ask him to provide any evidence in his 
possession that pertained to the claim.  Also, during the 
pendency of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not notified of the criteria for establishing a 
disability rating or effective date of an award.  

The veteran states that while serving in Bethel, Minnesota he 
was involved in an incident resulting in a fellow-serviceman 
being exposed to radiation.  The fellow-serviceman was 
eventually discharged due to radiation exposure related 
disabilities, and allegedly committed suicide thereafter.  
The veteran alleges he has PTSD as a result of his 
involvement in this incident.

A January 2002 VA examiner provided the veteran with a 
diagnosis of PTSD.  During this examination, the veteran 
described the above-noted incident, and also reported that 
his own son committed suicide in 1987.  He said he felt a 
great deal of pain over the loss of his son and the fellow-
serviceman's death, both by suicide.  

The veteran's alleged stressor in service for his diagnosis 
of PTSD is an unverified event.  However, a radiation leak of 
the nature and magnitude alleged is eminently verifiable; if 
indeed it occurred, it clearly would be verifiable.  Likewise 
(and in light of known radiation exposure monitoring 
procedures), illness (and related death by suicide) of a 
serviceman due to radiation exposure would also appear to 
clearly be verifiable.  On the other hand, if the event is 
not verified, the credibility of the veteran's accounts would 
be highly suspect.

The circumstances surrounding the alleged stressor event in 
service are unclear because the veteran has submitted 
conflicting accounts.  During January 2002 VA treatment, he 
gave no indication that any person was directly responsible 
for the fellow-serviceman's inadvertent radiation exposure, 
and stated that that serviceman was reported to have died by 
suicide several days later (while still in service).  

In a January 2003 statement, the veteran described the 
radiation exposure event as having occurred in Spring 1963, 
and that he was directly responsible for the radiation 
exposure occurring.  He also stated he took the radiation 
exposed fellow serviceman to Cambridge, Minnesota (the 
nearest medical facility) before he was transferred to Fort 
Snelling Army Hospital.  Afterwards, he was told the fellow-
serviceman committed suicide, and he was demoted for his 
involvement in the incident.

In his February 2004 notice of disagreement, the veteran 
stated that the alleged stressor event took place in July and 
August 1963, and that a fellow serviceman was "for some 
reason" exposed to radiation.  Due to the injuries he 
sustained from the radiation exposure the fellow-serviceman 
was discharged, and committed suicide.  The veteran states he 
was blamed for the accident and was demoted for misconduct.

In his October 2004 VA Form 9, substantive appeal, the 
veteran stated the fellow-serviceman was discharged from 
service and lived for approximately one year before 
committing suicide, which he believes was due the fellow-
serviceman's exposure to radiation.  He stated further that 
the fellow-serviceman's death was particularly bothersome 
after the death of his own son in 1989.  

Service personnel records document that the veteran was 
demoted in January 1963 for misconduct (Article 15, 
nonjudicial punishment); however, those associated with the 
record do not reflect the reason for the demotion/Article 15.  
As disciplinary actions are generally well-documented, it 
would appear that there are service personnel records 
outstanding that may have bearing in this matter.  As any 
such records are constructively of record, they must be 
secured, if available.

Notably also, an August 2004 response from the U.S. Armed 
Services Center for Research of Unit Records indicated they 
did not maintain morning reports for the veteran's unit in 
1963.  They indicated that a morning reports search might 
document information regarding the fellow-serviceman's 
injury/death.  .

Accordingly, the case is REMANDED for the following:

1.  The RO must send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), specifically advising him to 
provide any evidence in his possession 
that pertains to the claim.  The RO must 
also provide notice regarding the rating 
of PTSD and the effective date of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).
2.  The RO should ask the veteran to 
provide a clarifying detailed account of 
his alleged stressor event in service.  He 
should explain exactly where, when, and 
how, the alleged radiation leak occurred; 
the exact nature of his own 
involvement/responsibility in the matter; 
the name and unit of the fellow serviceman 
who suffered radiation exposure injuries, 
and where and when he died (as well as the 
basis for his knowledge that the 
radiation-exposed serviceman committed 
suicide as a consequence of the alleged 
event).  In conjunction with this request, 
the RO should advise the veteran of the 
provisions of 38 C.F.R. § 3.158(a).

3.  The RO should then arrange for 
exhaustive development to verify the 
veteran's alleged stressor event in 
service (i.e., that a radiation leak 
occurred due to an incident at the 
veteran's duty station; that the veteran 
was involved; and that a fellow-service 
sustained radiation exposure injuries and 
committed suicide as a consequence of such 
injuries.  The RO should secure the 
veteran's entire service personnel file 
(to include all available information 
regarding the circumstances of his 
demotion/Article 15).  If any pertinent 
records are unavailable, or the search for 
such records otherwise yields negative 
results, it should be so documented in the 
claims file, along with an explanation for 
the negative result (record 
unavailability).

3.  The RO should then make a 
determination as to whether the veteran's 
alleged stressor event in service is 
verified, and (only) if so arrange for a 
psychiatric examination to determine 
whether or not the veteran has PTSD based 
on the verified stressor event in service.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Following examination of the 
veteran, review of pertinent medical 
history, and with consideration of sound 
medical principles, the examiner should 
identify the veteran's current psychiatric 
disorder, specifically indicating whether 
or not he has PTSD in accordance with DSM-
IV based on the stressor event in service.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

